Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 1/25/21.  Claims 1-3,7,11,13,14,16,17,18,21,23,24,26,28 and 35-38 are pending.  Claims 4-6, 8-10, 12, 15, 18, 20, 22, 25, 27 and 29-34 have been canceled.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The substitute specification filed 1/25/21 has been entered.

The replacement drawing sheets filed 1/25/21 are approved.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The preamble of the claim fails to agree with that of claim 35 from which it depends.  It appears applicant may have intended the claim to depend from claim 37 rather than claim 35.  As a result it is unclear which lifting device “the lifting device” references as claim 35 depends from claim 23 which introduces a first lifting device and a second lifting device.
Claims 1-3, 7, 11, 13, 16, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005171593 to Maeda Construction et al. in combination with U.S. Patent 3,926,318 to Kister.
Maeda provides a system for assembling prefabricated components to form a multi-storied building comprised of a first lifting device 1 including a loading crane 14 for transporting prefabricated components (precast members of paragraph [0015] of translation) from a source (ground level) to a designated story.  Maeda further provides a second lifting device, crane 3, adapted to pick up the prefabricated component with engagement means for installation.
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have combined the teachings of Maeda and Kister to arrive at the claimed invention.  Maeda teaches that at the time of the effective filing date of the invention it was known to provide a first lifting device in the form of crane 14 to transport prefabricated precast building components to a story above ground level and then use a second lifting device in the form of crane 3 to move the prefabricated components into installation position.
Maeda fails to specify that the second lifting device is a lift truck operable to laterally engage the prefabricated component(s).
	Kister teaches that at the time of the effective filing date of the invention it was known to provide a hydraulic lift truck A, shown as a front end loader but recognized as that other handling vehicles may be used [col. 2, lns 35-48], to laterally engage prefabricated components [precast panels] for transport and manipulation for proper positioning during installation at a building site in lieu of crane [col. 1, lns. 26-34]. The Structural precast panels of the type described may be as large as ten feet by 25 feet and weigh up to 6 tons, and guiding such panels when suspended from a crane cable is very difficult, hazardous and time consuming. Also, suspending such panels from a crane with their flat faces extending generally vertically requires special connecting devices for attachment at a plurality of points along the face of the panel to prevent panel breakage”.
	With respect to claim 7, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that a reach stacker could have been selected as the second lift vehicle.  It would have been nothing other than obvious substitution of one known handling vehicle for another absent any unexpected or unpredictable results. Further, Kister suggest that other handling trucks/vehicle may be selected at col. 2, lns 35-48.
	With respect to claim 24, elements 96 of Kister meet the limitation of locks [col. 4, lns 14-22].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005171593 to Maeda Construction et al. as modified by U.S. Patent 3,926,318 to Kister above, further in view of U.S. Patent 3,813,835 to Rice.
Maeda as modified by Kister above provides each of the elements of the claim except for an access ramp.
	The provision of ramps between stories of buildings is old and well known in the construction arts.
	Rice provides a non-limiting example of providing prefabricated ramp modules as shown in figures 6 and 7 which allow for vehicle to move between multiple stories.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the building structure of Maeda could have included at least one ramp between floors/stories as taught by Rice.  The provision of a ramp would inherently allow for the second lifting truck of Kiser to move between floors/stories.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005171593 to Maeda Construction et al. as modified by U.S. Patent 3,926,318 to Kister and U.S. Patent 3,813,835 to Rice above, further in view of JP 2-110100 to Toyota Motor Corp..
Maeda as modified by Kiser and Rice above provides each of the elements of the claim except for an image capturing device and alignment assistance means.

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the second left trucks be provided as reach stackers equipped with image capture and sensors to assist in aligning and positioning the device with respect to the load/prefabricated component(s).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005171593 to Maeda Construction et al. as modified by U.S. Patent 3,926,318 to Kister above in view of U.S. Patent 3,480,069 to Handwerker.
Maeda provides as modified by Kiser above provides each of the elements of the claims with the wall panels of Kiser considered the permanent barrier of the claim, except for providing each level with a temporary barrier.
	Handwerker provides one example that at the time of the effective filing date of the invention it was known to provide a temporary barrier at each story of the high rise building construction to protect the story from weather and to protect workers and tools/equipment from being dropped.
	It would have been obvious at the time of the effective filing date of the invention to one having ordinary skill in the art that the building structure of Maeda could have been provided with temporary barriers during construction offer protection as taught by Handwerker.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005171593 to Maeda Construction et al. as modified by U.S. Patent 3,926,318 to Kister above in view of U.S. Patent 3,480,069 to Handwerker further in view of U.S. Patent 3.530,626 to Mezes.
The Maeda as modified by Kister and Handwerker provides each of the elements as noted above except for parapet walls.
Meze teaches that it was known at the time of the effective filing date of the invention to provide a multi-story building with parapet walls 16.
It would have been nothing other than obvious choice of design at the time of the effective filing date of the invention to have provided the structure of Maeda with parapet walls as taught by Meze.  It is nothing other than a choice of one known wall for another absent any unexpected or unpredictable results.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 37 and 38 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2008/0292440 to Hiltscher.
Spreader 1 is a lifting device having four twist lock accommodation 2 considered to meet the limitation of lock cages capable of mating with twist locks or “protrusions” of a pre-fabricated component.

Claim 37 and 38 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,163,726 to Boos et al.
Device 20 is a lifting device having four lock cages at the top capable of mating with “protrusions” 14A-D of a pre-fabricated component.

Claim 37 and 38 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 7-215655 to Morioka.
Device 50 is a lifting device having four lock cages 55 at the top capable of mating with “protrusions” 45 of a pre-fabricated component.

Claims 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art.  One of ordinary skill in the art would recognize that the prefab panels of Kister are formed offsite and transported to the building site as discussed in the background of the invention.  They are inherently lifted for transport to the building site.  Maeda probably isn’t even necessary at all to meet claims 1 or 23 but is used to show the use of crane to move a prefabricated component to a story above ground was also known.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/           Primary Examiner, Art Unit 3636